Citation Nr: 0817028	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO that denied 
service connection for PTSD.

In September 2007, the RO in Cleveland, Ohio denied service 
connection for seizures, hypertension, a heart condition, and 
a right inguinal hernia.  In October 2007, the veteran wrote 
the RO, expressing his dissatisfaction with the decision.   
It is not entirely clear from the veteran's submission which 
of the adverse determinations he wishes to appeal.  That 
matter is referred to the RO for clarification and further 
action, as appropriate.  See 38 C.F.R. § 19.26(b).

In correspondence received in October 2007 and March 2008, 
the veteran indicated that he was seeking service connection 
for, among other things, diabetes mellitus (as due to 
exposure to herbicides) and hyperlipidemia.  Inasmuch as it 
does not appear that those issues have been adjudicated, they 
are also referred to the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the veteran has reported receiving 
relevant, continuing medical treatment at the Jesse Brown VA 
Medical Center (VAMC) in Chicago, Illinois beginning as early 
as 2002.  In addition, the evidence of record shows that he 
was referred to the VA Outpatient Clinic (VAOPC) in Oak Lawn, 
Illinois for mental health care in September 2004.  
Presently, the record on appeal does not contain any reports 
of VA treatment dated prior to January 2004 or after February 
2005.  Nor does it appear to contain any reports from the 
VAOPC in Oak Lawn.  Further development is required.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

The veteran has also reported receiving relevant private 
treatment at Roseland Community Hospital (from 2002 to 2005), 
Brainerd Medical Center (from 2003 to present), and Cermak 
Hospital (dates unspecified), among other places.  Presently, 
the record on appeal contains treatment reports from Roseland 
Community Hospital.  However, it is not entirely clear that 
those reports are complete.  In addition, the claims file 
contains no clinical reports at all from Cermak Hospital and 
no such reports from Brainerd Medical Center dated after 
2005.  Because additional reports from those facilities could 
contain information relevant to the matter on appeal, efforts 
should be made to obtain them.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The record also shows that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Thus far, it does not appear that any attempt has 
been made to obtain a complete copy of the medical records 
underlying the SSA's award.  Because the records from SSA 
could contain information pertinent to the present appeal, 
efforts should be made to procure them.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(absent review, the possibility that SSA records could 
contain relevant evidence cannot be foreclosed).

The veteran's service personnel records show that he served 
as a cargo carrier driver, cannoneer, and gunner with the 
11th Armored Calvary Regiment in Vietnam from June 6, 1968 to 
June 5, 1969.  In July 2006 and October 2007, he reported 
that he had driven in convoys, worked with heavy artillery 
(155 millimeter and 8-inch howitzers), and performed guard 
duty, and that he had experienced many mortar and grenade 
attacks and events involving road mines, gassing, and 
exposure to Agent Orange.

An award of service connection for PTSD requires, among other 
things, credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
Here, no effort has been made to corroborate the stressors 
the veteran has identified.  This needs to be accomplished.  
The Board also finds it necessary to have the veteran 
examined to determine whether he has PTSD that can properly 
be attributed to an in-service stressor.  38 C.F.R. § 19.9 
(2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
copies of any additional, relevant records 
of treatment in the possession of Roseland 
Community Hospital, Brainerd Medical Center, 
and Cermak Hospital, and to identify, and 
provide releases for (where necessary), any 
other care provider who might possess new or 
additional evidence pertinent to the claim 
on appeal.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

2.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with 
respect to dates, times, locations, and 
names of others who were involved.  Any 
additional statements or evidence received 
must be associated with the claims file.

3.  After the veteran has been given a 
reasonable opportunity to provide additional 
details (and irrespective of whether 
additional details are provided), refer his 
case to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification of the reported stressors.  The 
JSRRC should be asked to indicate whether 
any additional information is required of 
the veteran to conduct its research and, if 
so, he should be asked to provide the 
additional information.

4.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
Jesse Brown VAMC in Chicago, Illinois and 
the VAPOC in Oak Lawn, Illinois are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained should be associated 
with the claims file.

5.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

6.  After the foregoing development has been 
completed, arrange for psychological 
testing, with appropriate subscales, to 
determine whether the veteran has PTSD.

7.  When all of the above development has 
been completed, arrange to have the veteran 
scheduled for an examination by a 
psychiatrist.  The psychiatrist should 
review the claims folder, including the 
results of psychological testing, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptoms that meet 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's claims 
of in-service stressors, or the lack 
thereof.  (Among other things, the veteran 
has reported that he experienced mortar and 
grenade attacks and events involving road 
mines, gassing, and exposure to Agent 
Orange.)  If it is the examiner's conclusion 
that the veteran does have PTSD, the 
examiner should review the veteran's 
stressors and should indicate which of the 
alleged stressors are of sufficient severity 
as to reasonably result in PTSD.  A complete 
rationale for all opinions should be 
provided.

8.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, issue him a supplemental 
statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

